





Exhibit 10.3

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made as of July 31, 2009, by and
among DEVELOCAP, INC., a Nevada corporation (the “Acquiror”), each of the
Persons listed on Exhibit A hereto (collectively the “Shareholders” and
individually a “Shareholder”), TRAI THIEN SEA TRANSPORT INVESTMENT AND
DEVELOPMENT JOINT STOCK COMPANY (the “Company”) (the Acquiror, the Shareholders
and the Company are hereinafter collectively referred to as the “Parties”), and
SICHENZIA ROSS FRIEDMAN FERENCE LLP, with an address at 61 Broadway, New York,
New York 10006 (the “Escrow Agent”).  Capitalized terms used but not defined
herein shall have the meanings set forth in the Share Exchange Agreement
referred to in the first recital.

W I T N E S S E T H:

WHEREAS, on March 31, 2009, the Parties entered into a Share Exchange Agreement
(the “Share Exchange Agreement”), pursuant to which, the Acquiror agreed to
issue to the Shareholders an aggregate of 23,400,000 shares of common stock of
the Acquiror  in exchange for all of the issued and outstanding stock of the
Company.  The closing of the Agreement was subject to the fulfillment of certain
conditions, including, but not limited to the receipt of all required consents,
waivers and approvals by the Acquiror and the Company; and

WHEREAS, on July 31, 2009, the Parties entered into Amendment No. 1 to the Share
Exchange Agreement (the “Amendment”), pursuant to which it was agreed that, at
closing,  the Acquiror shall place an aggregate of 15,903,000 shares of
Acquiror’s common stock (the “Acquiror Shares”) in escrow and the Shareholders
shall place 10,680,930 shares of the Company’s common stock being 51% of the
total issued and outstanding shares of the Company (the “Company Shares”) in
escrow pending the approval and registration of such transfers in accordance
with the applicable Vietnamese laws and regulations; and

WHEREAS, the Shareholders have requested that the Escrow Agent hold the Acquiror
Shares and the Company Shares in escrow upon the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


TERMS OF THE ESCROW




1.1

The parties hereby agree to establish an escrow account with the Escrow Agent
whereby the Escrow Agent shall hold the Acquiror Shares and the Company Shares
in escrow in accordance with the terms and conditions hereof.

1.2

The Acquiror shall deliver the certificates representing the Acquiror Shares to
the Escrow Agent in the names of the respective Shareholders as indicated on
Exhibit BB to the Share Exchange Agreement.

1.3

The Shareholders shall deliver the certificates representing the Company Shares
to the Escrow Agent together with medallion guaranteed stock powers (or such
transfer documents required by applicable law) such that the certificates may be
placed in the name of the Acquiror upon their release from escrow in accordance
with the terms hereof.

1.4

Upon receipt of evidence of the approval and registration of the acquisition by
the Acquiror of up to the remaining 51%, or such fractional interests thereof as
agreed from time to time by the parties,  of the issued and outstanding share
capital of the Company, in accordance with all applicable Vietnamese laws and
regulations, and an opinion of counsel licensed to practice law in Vietnam,
regarding the approval and registration of such acquisitions in form and
substance as acceptable to the Parties and the Escrow Agent, the Escrow Agent
shall release the Acquiror Shares to the Shareholders and the Company Shares to
the Acquiror.





1







--------------------------------------------------------------------------------







1.5

Unless otherwise agreed by the parties, all Acquiror Shares and the Company
Shares remaining in escrow with the Escrow Agent on December 31, 2012, shall be
returned by the Escrow Agent to the Acquiror Shareholders and the Shareholders
without any further action by any of the parties hereto.

1.6

So long as the Acquiror Shares and the Company Shares are held in escrow, the
Shareholders shall be permitted vote the Acquiror Shares and the Company Shares.

ARTICLE II

MISCELLANEOUS

2.1

No waiver or any breach of any covenant or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof, or of any other
covenant or provision herein contained.  No extension of time for performance of
any obligation or act shall be deemed an extension of the time for performance
of any other obligation or act.

2.2

All notices or other communications required or permitted hereunder shall be in
writing, and shall be sent as set forth in the Purchase Agreement.

2.3

This Escrow Agreement shall be binding upon and shall inure to the benefit of
the permitted successors and permitted assigns of the parties hereto.

2.4

This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto.  This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.

2.5

Whenever required by the context of this Escrow Agreement, the singular shall
include the plural and masculine shall include the feminine.  This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same.  Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.

2.6

The parties hereto expressly agree that this Escrow Agreement shall be governed
by, interpreted under and construed and enforced in accordance with the laws of
the State of New York.  Any action to enforce, arising out of, or relating in
any way to, any provisions of this Escrow Agreement shall only be brought in a
state or Federal court sitting in New York City.

2.7

The Escrow Agent’s duties hereunder may be altered, amended, modified or revoked
only by a writing signed by the Company, each Purchaser and the Escrow Agent.

2.8

The Escrow Agent shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by the Escrow
Agent to be genuine and to have been signed or presented by the proper party or
parties.  The Escrow Agent shall not be personally liable for any act the Escrow
Agent may do or omit to do hereunder as the Escrow Agent while acting in good
faith and in the absence of gross negligence, fraud and willful misconduct, and
any act done or omitted by the Escrow Agent pursuant to the advice of the Escrow
Agent’s attorneys-at-law shall be conclusive evidence of such good faith, in the
absence of gross negligence, fraud and willful misconduct.

2.9

The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.





2







--------------------------------------------------------------------------------







2.10

The Escrow Agent shall not be liable in any respect on account of the identity,
authorization or rights of the parties executing or delivering or purporting to
execute or deliver the Purchase Agreement or any documents or papers deposited
or called for thereunder in the absence of gross negligence, fraud and willful
misconduct.

2.11

The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation;
provided that the costs of such compensation shall be borne by the Escrow Agent.

2.12

The Escrow Agent’s responsibilities as escrow agent hereunder shall terminate if
the Escrow Agent shall resign by giving written notice to the Company and the
Purchasers.  In the event of any such resignation, the Purchasers and the
Company shall appoint a successor Escrow Agent and the Escrow Agent shall
deliver to such successor Escrow Agent any escrow funds and other documents held
by the Escrow Agent.

2.13

If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

2.14

It is understood and agreed that should any dispute arise with respect to the
delivery and/or ownership or right of possession of the documents held by the
Escrow Agent hereunder, the Escrow Agent is authorized and directed in the
Escrow Agent’s sole discretion (1) to retain in the Escrow Agent’s possession
without liability to anyone all or any part of said documents or the escrow
funds until such disputes shall have been settled either by mutual written
agreement of the parties concerned by a final order, decree or judgment or a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but the Escrow Agent shall be under no duty
whatsoever to institute or defend any such proceedings or (2) to deliver the
escrow funds and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York in accordance with the
applicable procedure therefore

2.15

The Company, the Acquiror, the Acquiror Shareholders and the Shareholders agree
jointly and severally to indemnify and hold harmless the Escrow Agent and its
partners, employees, agents and representatives from any and all claims,
liabilities, costs or expenses in any way arising from or relating to the duties
or performance of the Escrow Agent hereunder or the transactions contemplated
hereby or by the Purchase Agreement other than any such claim, liability, cost
or expense to the extent the same shall have been determined by final,
unappealable judgment of a court of competent jurisdiction to have resulted from
the gross negligence, fraud or willful misconduct of the Escrow Agent.

2.16

It is understood and agreed that the duties of the Escrow Agent hereunder are
purely ministerial in nature and do not represent a conflict of interest for the
Escrow Agent to act, pr continue to act, as counsel for any party to this Escrow
Agreement.

2.17

The Escrow Agent shall be permitted to act as counsel for the Company in any
transaction and/or dispute including any dispute between the Company and the
Purchasers, whether or not the Escrow Agent is then holding the documents or
escrow funds held by the Escrow Agent hereunder.  

************************





3







--------------------------------------------------------------------------------










COUNTERPART SIGNATURE PAGE




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

ACQUIROR




DEVELOCAP, INC.







By: /s/ Lori Laney             

Name: Lori Laney

Title: President




_______________________________

Witness














--------------------------------------------------------------------------------







COUNTERPART SIGNATURE PAGE




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.




THE COMPANY:




TRAI THIEN SEA TRANSPORT INVESTMENT AND DEVELOPMENT JOINT STOCK COMPANY







By: /s/ Nguyen Quoc Khanh

Name: Nguyen Quoc Khanh

Title: President & CEO

Witness







 




COMPANY SHAREHOLDERS:

 

/s/ Quach Van Duc

 

Mr. Quach Van Duc

Witness

 

 

/s/ Le Huu Tinh

 

Mr. Le Huu Tinh

Witness

 

 

/s/ Nguyen Thi bach Huong

 

Ms. Nguyen Thi bach Huong

Witness

 

 

_______________________

 

Mr. Do Van Thang

Witness

 

 

_______________________

 

Mr. Le van Danh

Witness











--------------------------------------------------------------------------------







COUNTERPART SIGNATURE PAGE




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.GOOGLE.COM

 

ESCROW AGENT




/s/ Sichenzia Ross Friedman Ference LLP

SICHENZIA ROSS FRIEDMAN FERENCE LLP




















--------------------------------------------------------------------------------







EXHIBIT A




LIST OF SHAREHOLDERS OF THE COMPANY







No

Shareholder Name

No of Shares Owned

Percentage of the Total Issued and Outstanding Shares of the Company

1.

Nguyễn Quốc Khánh

19,600,000

93.59%

2.

Nguyễn Văn Vân

500,000

02.39%

3.

Nguyễn Thụy Thể Hà

500,000

02.39%

4.

Tôn Quang Việt

20,000

00.10%

5.

Đinh Minh Hoàng

6,000

00.03%

6.

Vũ Quốc Hảo

100,000

00.48%

7.

Phạm Xuân Nghị

20,000

00.10%

8.

Nguyễn Văn Nghiệp

100,000

00.48%

9.

Trần Văn Hiền

33,500

00.16%

10.

Nguyễn Hải Sơn

33,500

00.16%

11.

Nguyễn Văn Thông

20,000

00.10%

12.

Lê Văn Bình

10,000

00.05%

 

Total Issued and Outstanding Shares

20,943,000

100.00%












